Case 2:18-cv-12856-WJM-MF Document 41 Filed 04/17/20 Page 1 of 1 PageID: 133




Micala Campbell Robinson
Tel 973.443.3272
Fax 973.295.1338
robinsonmi@gtlaw.com



                                                      April 17, 2020


VIA ECF

Hon. William J. Martini
US District Court, District of New Jersey
Martin Luther King Jr. Federal Building
 & US Courthouse
50 Walnut Street, Room 4015
Newark, New Jersey 07102

                  Re:      U.S. Equal Employment Opportunity Commission v.
                                Hackensack Meridian Health, Inc.
                           Civil Action No.: 2:18-cv-12856 (WJM)(MF)

Dear Judge Martini,

        This Firm represents Defendant Hackensack Meridian Health, Inc. (“HMH”) in
connection with the above-referenced matter. The parties have diligently worked toward
finalizing a proposed consent decree. However, in light of the significant impact that the
COVID-19 pandemic has had on HMH’s operations since entry of the Court’s order setting
the matter for administrative termination on May 1, 2020, we respectfully request a 30-day
extension of the deadline to submit a proposed consent decree. The EEOC consents to this
request.

         Thank you for your consideration.

                                                               Respectfully submitted,


                                                               Micala Campbell Robinson

cc:      All counsel of record (via ECF)




GREENBERG TRAURIG, LLP  ATTORNEYS AT LAW  WWW.GTLAW.COM
500 Campus Drive, Suite 400, P. O. Box 677  Florham Park, New Jersey 07932  Tel 973.360.7900  Fax 973.301.8410
